    Case 1:19-cr-00208-LO Document 2 Filed 05/09/19 Page 1 of 17 PageID# 2

                                                                                              IL
                                                                                 b
                                                                                        Mfflf -9 2019
                                                                                                            ill
                                                                                  ULtHK, u.b. DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA                            ALEXANDRIA. VIRGINIA

                                       Alexandria Division


UNITED STATES OF AMERICA



                                                      Case No. 1:19-MJ-216
CHAD EVERETT STEWART
    a/k/a"Cal"                                        UNDER SEAL
    a/k/a"Fam"


    Defendant.


                                 AFFIDAVIT IN SUPPORT OF A
                  CRIMINAL COMPLAINT AND ARREST WARRANTS

       I, Michael A. Femald, being duly sworn, do hereby depose and state as follows:

                                       INTRODUCTION


       1.      I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives("ATF")and have been so employed since 2014. I am currently assigned to the Falls

Church II Field Office within the Washington Field Division. Prior to my employment with

ATF,I was a sworn police officer in the Commonwealth of Virginia from 2003 to 2014 and

served in multiple capacities.

       2.      During the course of my career, I have participated in the investigation of

narcotics traffickers. Many ofthese investigations led to the arrest and conviction ofthese

traffickers and both their known and unknown co-conspirators. In the course ofconducting these

investigations, I have used several different kinds of investigative techniques, including:

interviewing informants and cooperating sources; conducting physical surveillance; conducting

short-term and long-term undercover operations, including reverse undercover operations;

consensual monitoring and recording of both telephonic and non-telephonic communications;
                                                 1
     Case 1:19-cr-00208-LO Document 2 Filed 05/09/19 Page 2 of 17 PageID# 3




analyzing telephone pen register and caller identification data; conducting court-authorized

electronic surveillance; preparing and executing search warrants, which have led to substantial

seizures of narcotics, firearms, contraband, and drug related assets; and,the analysis offinancial

documents and records.


       3.      This affidavit contains information necessary to support probable cause. The

information contained in this affidavit is not intended to include each and every fact and matter

observed by me or known to the government. The facts in this affidavit come from my personal

observations, my training and experience, and information obtained from other agents, law

enforcement officers and witnesses. This affidavit is intended to show merely that there is

sufficient probable cause for the requested warrants and does not set forth all of my knowledge

about this matter.

       4.      During the course ofthis investigation, law enforcement debriefed and used

multiple cooperating defendants. Regardless ofthe cooperating defendants' genders,they will

be referred to in the masculine gender. The cooperating defendants have been corroborated as

detailed below, and have proven to be reliable and credible.

                                      PROBABLE CAUSE


1.     Bacl^round on the Operation Tin Panda Investigation

       5.      In March 2017, the ATF and the Federal Bureau ofInvestigation ("FBI") began

jointly investigating the Imperial Gangsta Bloods("IGB")and others within the Northern

Virginia area and elsewhere. IGB members were known by law enforcement to be involved in

narcotics distribution, firearms trafficking, home invasions, robberies, assaults, and homicides in

Virginia, the District of Columbia, and Maryland.
      Case 1:19-cr-00208-LO Document 2 Filed 05/09/19 Page 3 of 17 PageID# 4




        6.    Through the course of this investigation, which is ongoing,law enforcement

identified the source ofthe IGB's controlled substances. Specifically, Cooperating Defendant 2

("CD-2")supplied Cooperating Defendant 1 ("CD-I"), a high-ranking member ofthe IGB, with

cocaine and heroin. CD-I then provided it to other gang members for distribution. CD-I, CD-2,

and others were arrested beginning on December 5,2017 and beyond,for their involvement in

this conspiracy.

II.     Coordinated Takedown on December 6,2017

        7.     On December 6,2017, over 300 law enforcement agents and officers executed a

coordinated takedown as part of Operation Tin Panda. Law enforcement arrested 30 individuals

that day and searched 14 residences. The following searches yielded evidence relevant to this

complaint:

        Search at 12905 Kerrvdale Road. Woodbridee. Virginia

        8.     On December 6,2017,law enforcement executed a federal search warrant at

12905 Kerrydale Road, Woodbridge, Virginia. This address was the primary residence of

Maurice JOHNSON at that time. JOHNSON was present at the location when the search warrant

was executed. Law enforcement located and seized four firearms, ammunition, and six cellular

phones from the inside of the residence during the execution ofthe search warrant.

        9.     One ofthe cell phones located within the residence was an Alcatel model 4060A

bearing International Mobile Equipment Identity("IMEI")014699006650454. Two ofthe

contact phone numbers featured Los Angeles area codes. The phone number(818)310-6903 was

stored under the name"FAM"("STEWART Telephone Number 1")and the phone number

(323)338-9173 was stored under the name"CAL"("STEWART Telephone Number 2"). CD-2
    Case 1:19-cr-00208-LO Document 2 Filed 05/09/19 Page 4 of 17 PageID# 5




later provided information that"CAL" and "FAM" were aliases used by CD-2, CD-3, and

JOHNSON to refer to STEWART.


       10.     The Alcatel phone contained text message conversations between JOHNSON and

the above two numbers that are consistent with drug trafficking activity.

       a.      The text conversations discussed payment for product. For example:

       July 24,2017-July 25,2017
              STEWART Telephone Number 2:"Hit me"
              STEWART Telephone Number 2:"It's short 500"
               JOHNSON:"What was it"
               STEWART Telephone Number 2:"29800"
               JOHNSON:"K"


       May 21,2017- May 22,2017
               STEWART Telephone Number 1:"He said these people new but the price going
                      to change"
               STEWART Telephone Number 1:"The most he can do is 500 on the next go
                      round"
               JOHSNON:"When r they ready"
               STEWART Telephone Number 1:"When ever you are"
               JOHNSON:"So they on deck"
               STEWART Telephone Number 1:"Yeah with that one you got"
               JOHNSON:"Yea u got 2 for me right"
               STEWART Telephone Number 1:"I didn't get that yet in my hands"
               JOHNSON:"Ok I'll call n 30"
               STEWART Telephone Number 1:"Ok cool"
               JOHNSON:"Can't call I'll call n the am if possible get up to 2 ofthem tomorrow
                      for me"
               STEWART Telephone Number 1:"Not there yet"
               STEWART Telephone Number 1:"GOT TO BE TOMORROW"
               JOHNSON:"K"


       b.      The text messages also exchanged addresses for shipment of, and payment for,

       controlled substances. For example:

       January 9,2017-January 10,2017
             STEWART Telephone Number 1:"Ok waiting on the rest"
               JOHSNON:"U have all our or no"
               STEWART Telephone Number 1:"Nah still one tied up on your end"
               JOHNSON:"Can u move with what u have"
    Case 1:19-cr-00208-LO Document 2 Filed 05/09/19 Page 5 of 17 PageID# 6




              STEWART Telephone Number 1:"My people's coming to see me I should be
                     able"
              JOHNSON:"Yea that's the plan I'll fix it if short out ASAP if u can"
              STEWART Telephone Number 1:"I don't know if it's short haven't got the other
                   math yet"
              JOHNSON:"No with what you have now"
              STEWART Telephone Number 1:"I'm checking this as we speak"
              STEWART Telephone Number 1:"Waiting on them now but we should be
                     good."
              JOHNSON:"K"
              JOHNSON:"I'll hit u n the am"
      c.      The text messages also contained a series of numbers consistent with tracking

      numbers for shipments back and forth. For example:

      December 15,2016
              JOHNSON:"3458 macbain CT triangle VA 22172"
              STEWART Telephone Number 1: "It won't be today fam."
              JOHNSON:"Don't use that as then"
              JOHNSON:"Ad"
              STEWART Telephone Number 1:"Ok cool"
              STEWART Telephone Number 1:"Give me a minute I'll call you"
      December 16,2016
              JOHNSON:"14452 filerate St woodbridge 22193"
              STEWART Telephone Number 1: Ok cool
       December 17,2016
              STEWART Telephone Number 1:"9405809699939522372849"
              JOHNSON:"K"
       December 19,2016
              STEWART Telephone Number 1:"What's good"
              JOHNSON:"U what's up"
              STEWART Telephone Number 1:"Everything good"
              JOHNSON:"TD thanks"
              STEWART Telephone Number 1:"Cool"


       11.    Law enforcement also recovered a Samsung Galaxy S4 bearing Android ID

351db02174559b82. This phone was registered to a phone number law enforcement had

previously identified as belonging to CD-3. The contact list on Samsung phone contained an

entry for STEWART Telephone Number 2 under the name "CALF."
    Case 1:19-cr-00208-LO Document 2 Filed 05/09/19 Page 6 of 17 PageID# 7




       Search at 13715 Lynn Street. Woodbridge. Virginia


       12.     Also on December 6,2017,law enforcement executed a federal search warrant at

13715 Lynn Street, Woodbridge, Virginia. This residence was leased by a friend of CD-2 and

utilized by CD-2 to store his controlled substances in. This included cocaine and heroin during

this investigation. During this search. Law enforcement recovered approximately 1,014 grams of

heroin. In addition to the heroin, law enforcement seized a "big bastard" kilogram press, a

smaller press, two digital scales, suspected cutting material, and a food saver sealer and food

saver bags. CD-2 later admitted that STEWART had sent him the heroin.

       Search at 15144 Cloverdale Road. Woodbridge. Virginia

       13.     Law enforcement also executed a federal search warrant at CD-2's primary

residence, 15144 Cloverdale Road, Woodbridge, Virginia, and also executed a federal arrest

warrant for CD-2. After arresting CD-2,law enforcement seized one firearm, assorted

ammunition,9 cellular phones,$12,580 in U.S. currency, an electronic money coimter, and legal

paperwork in CD-2's name. One ofthe cell phones recovered was an Apple iPhone Model

A1660 bearing IMEI 355827085152947. The phone number was registered to one of CD-2's

known phone numbers.

        14.    Information stored within this phone showed that CD-2 used the phone to

communicate with STEWART Telephone Number 2, CD-3,and JOHNSON regarding drug

distribution related activity.

                a.      For example, on November 29, 2017, CD-2 sent CD-3 a text message

        stating,"fam said call him,""It's there." CD's identified "Fam" as a moniker for

        STEWART.
       Case 1:19-cr-00208-LO Document 2 Filed 05/09/19 Page 7 of 17 PageID# 8




         Search at 2750 Green Ash Loop. Apartment #404. Woodbridge. Virginia

         15.   Finally, law enforcement executed a federal search warrant at 2750 Green Ash

Loop Apartment #404,the primary residence of Cooperating Defendant 4("CD-4")and a

location that CD-2 regularly visited. Within this location, law enforcement recovered one

firearm, several hundred rounds of ammunition, 12 cellular phones,3 digital scales, two 200mg

calibrating weights, a food saver vacuum bag sealing device, packaging materials, 5.5 grams of

cocaine, approximately 96 grams of THC edibles, and approximately $20,000 in U.S. currency.

         16.   Law enforcement also forensically analyzed an Apple laptop computer seized at

this residence. Data located on the computer revealed that the user visited websites used to track

packages through FedEx and/or the USPS at least 99 times. The Google Chrome user profile

identified CD-4 as the user.


III.     Information from Cooperating Defendant 2

         17.   CD-2 was a six-time convicted felon, not including federal drug trafficking

convictions for his involvement in this conspiracy. On May 1,2018,law enforcement

interviewed CD-2. During the interview, CD-2 revealed that he, CD-3,and JOHNSON had been

distributing multi-kilogram quantities ofcocaine on a monthly basis since 2016. CD-2 had also

recently began receiving kilograms of heroin. CD-2 stated the STEWART was the source of

supply for both the cocaine and heroin.

         18.    CD-2 explained that he was introduced to STEWART in early 2015 through an

associate ofJOHNSON. CD-2 reported JOHNSON had a close fnend,"BAMBOO"(known to

law enforcement as KENNETH EARL HENRY)who was incarcerated at the time they were
    Case 1:19-cr-00208-LO Document 2 Filed 05/09/19 Page 8 of 17 PageID# 9




introduced to STEWART. JOHNSON was still dealing with HENRY's son(known by law

enforcement to be KENDALL EARL HENRY ("Kendall") while be was incarcerated. CD-2

informed Kendall that be was looking for a source for drugs and Kendall introduced bim to

STEWART. CD-2 reported be bad visited STEWART in California on at least three occasions,

and STEWART has visited CD-2 in Virginia on at least one occasion.

       19.     Law enforcement showed CD-2 a photograph of STEWART,and CD-2

confirmed bis identity as the group's source ofsupply and who be referred to as"CAL" or

"FAM." CD-2 identified phone numbers within bis own phone that be used to communicate

with STEWART regarding drug trafficking. CD-2 identified STEWART Telephone Number 2

and an additional number,310-956-2734(hereafter STEWART Telephone Number 3). Both

phone numbers have Los Angeles area codes, which is a known hub for cocaine distribution

within the United States because of its closer proximity to cocaine production areas outside of

the country.

       20.     CD-2 stated that when he visited STEWART,he flew into Los Angeles, CA. CD-

2 stated STEWART lived approximately 15-20 minutes away from the airport, on Truro Avenue.

CD-2's phone contained the address 11888 Truro Avenue, Hawthorne, CA 90250, and CD-2

confirmed this is where STEWART lives.

       21.     According to CD-2, he started out purchasing large quantities of marijuana from

STEWART before moving on to cocaine to achieve higher profit levels. CD-2 stated that when

he first began buying cocaine in early 2015, he purchased approximately 3-5 kilograms of

cocaine before breaking contact with STEWART for approximately five months to work with a

cheaper source of supply. Around the summer of2015, CD-2 reinitiated contact with STEWART

and resumed purchasing controlled substances from him at the rate oftwo kilograms at a time.



                                                8
   Case 1:19-cr-00208-LO Document 2 Filed 05/09/19 Page 9 of 17 PageID# 10




working up to the rate of5 kilograms at a time. CD-2 reported he would receive each kilogram

ofcocaine purchased individually and would come inside of a book with a compartment cut into

it. STEWART would ship the cocaine via USPS,FedEx and UPS.

       22.    In approximately late 2015, CD-2 introduced JOHNSON and CD-3 to

STEWART. They then began pooling their cash and jointly purchased large quantities of

marijuana from STEWART. In 2016,the partners began jointly purchasing cocaine from

STEWART instead. The co-conspirators pooled their money together in bulk shipments of U.S.

currency to STEWART,and in return, STEWART sent bulk shipments ofcocaine to designated

addresses in the Northern Virginia area. CD-2 stated that STEWART required his customers to

order at least 5 kilograms of cocaine per month. CD-2 maintained this purchasing level, and CD-

3 and JOHNSON together also maintained this level of purchasing and distribution.

       23.    CD-2 reported the group communicated with STEWART via cellular phones,to

include phone calls, FaceTime video calls, and text messages to order product and coordinate

shipments of U.S. currency and controlled substances.

       24.    CD-2 stated that STEWART charged $25,000 per kilogram of cocaine if paid up

front, and $32,000 if purchased on consignment.

       25.    CD-2 provided his cash to JOHNSON and/or CD-3. CD-2, CD-3,and

JOHNSON would then combine their cash and mail it to the Los Angeles area, where

STEWART was located. JOHNSON provided cash to invest in the business but tried to "keep his

hands clean" and stay out ofthe overt drug activity. CD-3,on the other hand, served as the

primary point of contact with STEWART,arranging outgoing shipments of cash and incoming

shipments of product through family members and other parties.
   Case 1:19-cr-00208-LO Document 2 Filed 05/09/19 Page 10 of 17 PageID# 11




        26.    CD-2 received packages in the mail from STEWART that contained individual

kilograms concealed within a cut out portion of a large book, CD-2 explained that regardless of

the quantity of kilograms he ordered, they would arrive one kilogram at a time, individually

packaged in a book,through the USPS. CD-2's average profit was approximately $15,000 per

kilogram.

        27.    On one occasion, CD-4 flew to Los Angeles with $40,000 in U.S. currency to

provide to CD-2 for the purchase kilograms of cocaine from STEWART in California.

        28.    CD-2 also stated that CD-4 had his own customer base to whom he sold cocaine.

CD-2 stated that CD-4 purchased an oimce of cocaine approximately 1-2 times a week from CD-

2 for $1,100 per ounce. CD-2 additionally stated that on one occasion, CD-4 purchased 500 pills

of30mg Oxycodone tablets from CD-2, which CD-5 used and sold. CD-2 reported these pills

were also sold for a profit. CD-2 further stated that these 500 pills came from a total shipment of

1,000 pills, which CD-2 purchased from STEWART for a price of approximately $7-$10 per

pill.

IV.     Information from Cooperating Defendant 1

        29.    CD-I has pleaded guilty to federal firearm and drug trafficking charges for his

involvement in this conspiracy. On July 9,2018,law enforcement interviewed CD-I. Law

enforcement knows through previous investigation that CD-I regularly purchased, and arranged

third party purchases of, large amounts ofcocaine and heroin from CD-2 for approximately nine

months prior to the takedown on December 6,2017.

        30.    CD-I stated that CD-2 was supplied with cocaine, marijuana, and heroin from an

individual CD-2 met in California. CD-I also met this individual. In 2016, CD-2 asked CD-I to

travel to California and deliver $30,000 to CD-2's source of supply. CD-2 flew to California and



                                                10
     Case 1:19-cr-00208-LO Document 2 Filed 05/09/19 Page 11 of 17 PageID# 12




met the individual at the airport. Law enforcement showed CD-I a photograph of STEWART,

and he positively identified STEWART as the individual to whom he delivered $30,000 on

behalfof CD-2.


V.      Information from Cooperating Defendant 3

        31.   CD-3 has a previous federal conviction for conspiracy to distribute cocaine base

in Northern Virginia. CD-3 has also been convicted for his involvement in this conspiracy. At

the time of his arrest on September 20,2018, CD-3 waived his rights and spoke to law

enforcement. His statements confirmed much of what CD-2 told law enforcement.

        32.   CD-3 estimated he started distributing cocaine with CD-2 and JOHNSON in

November 2016. CD-3's involvement in late 2016 was coordinating the shipment and receipt of

packages through family members,their friends, and homes on the rental market or for sale.

Those involved in picking up or shipping packages received $200 for their efforts.

        33.   CD-3 reported that at most,the group would receive two packages at a time and

each would go to a different address. No matter the packages, CD-3 arranged a different address

for each package. The group initially used FedEx to receive the packages of drugs from

STEWART,but later used USPS.

        34.    CD-3 reported he sent packages of U.S. currency to STEWART in California

using addresses that STEWART provided him. The amount of U.S. currency per shipment

ranged from $20,000 to $130,000. CD-3 reported the average package contained $50,000, and

he sent at least one package per month.

        35.    CD-3 reported that on one occasion, he took a trip to California with CD-2,

JOHNSON,and a family member of CD-2. CD-3 reported he had $10,000, and the others all

separately carried money on the plane as well. CD-3 reported he met STEWART on this trip. A



                                               11
   Case 1:19-cr-00208-LO Document 2 Filed 05/09/19 Page 12 of 17 PageID# 13




photograph of STEWART was displayed to CD-3, he stated it looked like the source he met in

California. The purpose ofthe trip was for CD-2 to pay STEWART. CD-2 was also hoping

STEWART would introduce the group to a new source ofsupply. CD-2 wanted a better price or

steadier stream ofsupply and asked STEWART to introduce him to a new source. Based on this,

CD-3 believed STEWART was the intermediary to a "connect"(source of controlled

substances).

       36.     CD-3 reported he would communicate with STEWART on his phone, but

reported he did not store STEWART as a contact and that the "burner" phone that he had used

was thrown away by CD-3 after the December 6,2017 law enforcement takedown targeting their

operation. I know that a "burner" phone is a temporary phone used by drug traffickers and other

criminals to attempt to conceal their identity as the subscriber in order to avoid detection by law

enforcement.


       37.     CD-3 reported he received a phone call jfrom STEWART after the December

2017 takedown. STEWART was inquiring about CD-2's arrest and the law enforcement

operation in general.

VI.    Information from Cooperating Defendant 4

       38.     CD-4 had no criminal history prior to pleading guilty to federal drug trafficking

charges for his involvement in this conspiracy. On October 2,2018,law enforcement

interviewed CD-4.


       39.     CD-4 has known CD-2 for approximately 4 years. During the first year, CD-4

observed CD-2 with marijuana, and further reported CD-2 would bring multiple pounds of

marijuana to CD-4's apartment. CD-2 also had shipments of marijuana sent to CD-4's place of

employment.



                                                 12
   Case 1:19-cr-00208-LO Document 2 Filed 05/09/19 Page 13 of 17 PageID# 14




       40.    In approximately March 2017, CD-4 learned CD-2 was getting shipments of

cocaine. CD-4 reported the cocaine would be vacuum sealed, wrapped in a balloon and duct

taped. Sometimes the cocaine would be inside a book. CD-2 would use CD-4's apartment to

break down the cocaine into smaller amounts(4.5 ounce and 1 ounce quantities) after cutting the

cocaine with Inositol. CD-4 would assist CD-2 and would also help count money.

       41.    In approximately October 2017, CD-4 flew to California firom Virginia and met

CD-2. CD-2 had contacted CD-4 and instructed him to fly to California with cash. CD-4 rolled

the cash into jeans and placed the jeans in his carry-on bag. CD-2 picked up CD-4 at Los

Angeles International Airport and they travelled to an apartment building, where CD-2 met with

a male and gave him the cash. CD-4 was shown a photograph of STEWART,and he believed it

was the same person that CD-2 met. CD-4 reported they stayed in Hawthorne, CA.

Vll.   Information from Phones,Phone Records and Location Information

       42.    Law enforcement reviewed telephone records from T-Mobile for STEWART

Telephone Number 1. CD-3 contacted this number, which he had stored under the name

"FAM,"from August 13,2016 to November 5, 2016. JOHNSON'S Alcatel phone contacted

Stewart Telephone Number 1 approximately 233 times.

       43.    Law enforcement also reviewed telephone records from T-Mobile for STEWART

Telephone Number 2. CD-2 and CD-3 contacted this number from August 7,2017 to October

25,2017. JOHNSON'S Alcatel phone contacted STEWART Telephone Number 2

approximately 48 times.

       44.    Law enforcement analyzed the location data provided by T-Mobile for

STEWART Telephone Number 2 between July 25,2018 and September 20,2018 between the

hours of 3:00 AM and 5:00 AM to determine where the user ofthe device is likely residing.



                                              13
   Case 1:19-cr-00208-LO Document 2 Filed 05/09/19 Page 14 of 17 PageID# 15




There were numerous pings in the area of 11893 Truro Avenue, Hawthorne, CA and 2100 East

Katella Avenue, Anaheim, CA. During surveillance at the 11893 Truro Avenue address in

October,2018,law enforcement observed STEWART at the residence along with an Infiniti

M35 parked that was registered to STEWART. In April, 2019,law enforcement observed a

black Jeep parked at the 11893 Truro Avenue also registered to STEWART,but to the 2100 East

Katella Avenue address.

       45.    Law enforcement also reviewed telephone records from T-Mobile for STEWART

Telephone Number 3. CD-2 stored this phone number under the name "GAL," and contacted the

phone number from February 4,2017 to December 5,2017.

VIII. Information from Flight History

       46.    Law enforcement also obtained flight history records for the cooperating

defendants.


       47.    On December 1,2016, CD-2, CD-3,JOHNSON,and a family member of CD-2

did in fact fly from Ronald Reagan Washington National Airport(DCA)to Los Angeles

International Airport(LAX)on the same Alaska Airlines flight, corroborating CD-3's account.

       48.    On April 27,2017,STEWART travelled from Los Angeles International Airport

to Washington Dulles International Airport, corroborating CD-2's statement that STEWART had

visited him once.

IX.    Law Enforcement Surveillance of Chad STEWART


       49.    On or about October 9, 2018,law enforcement observed STEWART sitting at the

rear ofthe 11893 Truro Avenue building. Law enforcement also observed an Infiniti M35

bearing California registration 7GQJ807 parked at the building. A query of California's

Department of Motor Vehicles revealed the vehicle is registered to Chad Everett STEWART.



                                              14
     Case 1:19-cr-00208-LO Document 2 Filed 05/09/19 Page 15 of 17 PageID# 16




        50.    In addition, CD-2 was able to identify several photographs of 11893 Truro

Avenue, Hawthorne California as STEWART'S residence in California. He also positively

identified the Infiniti M35 as belonging to STEWART.

        51.    On or about April 24,2019,law enforcement observed a black 2018 Jeep SUV

parked in the same location as the above Infiniti. The vehicle was bearing CA registration

8EDR110 and returned to Chad Everett STEWART of2100 East Katella Avenue #244,

Anaheim, CA.

        52.    Location history of STEWART'S phone collected by law enforcement during this

investigation showed STEWART frequenting both 11893 Truro Avenue, Hawthorne, CA and

2100 East Katella Avenue, Anaheim, CA. These locations are further corroborated as belonging

to STEWART through law enforcement databases and utilities, visited him once.

X.      Controlled Delivery of Cocaine in the Eastern District of Virginia

        53.    On February 9,2019, members ofthe Virginia State Police were conducting

parcel interdiction at a UPS Facility in Fairfax County, Virginia. VSP identified a suspicious

parcel and a narcotics canine was utilized to scan it, which yielded a positive alert to the presence

ofthe odor of narcotics. VSP obtained a state search warrant for the parcel in Fairfax County,

Virginia. Located inside the parcel was approximately 1295 grams ofcocaine that was concealed

inside a book with a hollowed out center. The cocaine was vacuumed sealed and taped. Law

enforcement officers directly involved with this investigation field tested the substance inside the

parcel, which tested positive for cocaine.

        54.    Continuing on February 9,the VSP,Drug Enforcement Administration and

Homeland Security Investigations conducted a controlled delivery, search warrant and reversal

operation ofthe parcel at an address in Manassas, Virginia. Through their investigation, they



                                                 15
   Case 1:19-cr-00208-LO Document 2 Filed 05/09/19 Page 16 of 17 PageID# 17




learned that a resident ofthe home was supposed to be paid to receive the parcel and provide it to

KENDALL HENRY. KENDALL would later arrive to pick up the parcel and kilogram of

cocaine along with his mother and a subject later identified by law enforcement as KENNETH

HENRY AKA BAMBOO.

       55.     During the course ofthe above investigation, law enforcement reviewed

communications on KENDALL'S phone. There was commimications related to two parcels

shipped from California to the same Manassas residence. There was also a conversation between

KENDALL and his mother on or about December 29,2018. His mother texted and said,"On my

way to airport." Kendall replied to his mother and said,"For what?" She replied,"LA."

KENDALL then texted her,"Didn't you say you coming back Tuesday?" She replied,"I'm

going to see Chad." Law enforcement believes that the conversation was in reference to

Kendall's mother flying to Los Angeles, California to visit STEWART,regarding the trafficking

and distribution of controlled substances.

       56.     This belief was further corroborated when an Administrative Subpoena for

subscriber information and call data was issued for KENDALL'S mother's(Maureen WISE)

phone number. Toll analysis conducted by DEA agents' revealed communication between her

and a telephone number,(323)636-1670, believed to be used by STEWART. Law enforcement

conducted open source database searches that revealed that STEWART listed this same

telephone number as belonging to him. An Administrative Subpoena for subscriber information

and call data was issued for STEWART'S suspected current phone number. Agents conducted

toll analysis and revealed STEWART'S number is in communications with phone numbers used

by KENNETH HENRY AKA BAMBOO,KENDALL HENRY,and others known to be

involved in this ongoing conspiracy.



                                                16
   Case 1:19-cr-00208-LO Document 2 Filed 05/09/19 Page 17 of 17 PageID# 18




XI.     Conclusion


        57.    Based on the foregoing paragraphs, I submit there is probable cause to believe

that from early in 2015 to February, 2019,in the Eastern District of Virginia and elsewhere,

CHAD EVERETT STEWART conspired with CD-2, CD-3,JOHNSON,and others to distribute

five kilograms or more ofa mixture and substance containing cocaine and at least one kilogram

ofa mixture and substance containing heroin, in violation of Title 21, United States Code,

Sections 841(a)(1) and 846.1 therefore, respectfully request that the court issue an arrest warrant

charging STEWART with these violations.

                                       Respectfully submitted.




                                       Michael Femald
                                       Special Agent
                                       Bureau of Alcohol, Tobacco, Firearms and Explosives


SUBSCRIBED and SWORN to before me on                         ?         2019.


                   /s/
              Ivan D. Davis
      United States Magistrate Judge




                                                17
